DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 12 objected to because of the following informalities:  Remove the colon in front of the number 12 and replace it with a period. Appropriate correction is required.

Specification

The disclosure is objected to because of the following informalities: Items 46a and 46b are shown in the drawings, however, are not mentioned in the specification. The examiner is assuming 46a is the upper end and 46b is the lower end of the support post 46, and of the recitation of claims 1 and 12. Paragraph 0044 recites ‘second arm 18’ instead of ‘first arm 18” or is that ‘second arm 20?’ Appropriate correction is required.
Drawings

The drawings were received on 10/21/2020.  These drawings are do not show item 38 which is revealed in the specification to be a gearbox. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casarez (US 9,904,149), in view of, Lindsay (US 5,366,193), in further view of, Melitopoulos (US 2002/0090216).

          Casarez teaches:
          In regards to claim 1, Casarez teaches a camera gimbal, comprising: (abstract; 102 fig. 6b, ‘gimbal’)



          a gearbox (fig(s) 1, 6b, ‘teaches a gimbal portion with a protrusion housing, and a gimbal portion with a box like housing mechanism’, fig(s) 10a, 11 another embodiment’)

          a first arm from which said bearing shaft extends; and (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’)

          a second arm rotatable relative to said first arm about said axis of rotation extending through said bearing shaft, said second arm having a proximal end portion forming a housing for said gearbox and a distal end portion to which said support is connected such that said upper end of said support projects above said distal end portion and said lower end of said support extends below said distal end portion; (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’; 402 fig. 4, ‘support or handle’) 

          whereby the camera gimbal is purely-mechanical in operation and is without connection to a power source relying solely on gravity acting on a camera mounted on said support (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’)

           said first arm relative to said second arm to maintain the camera mounted on said support in a 17relatively level position while said rotary damper damps the rotational movement of said first arm relative to said second arm. (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’; 402 fig. 4, ‘support or handle’) 
  


          Casarez teaches the essence of the present invention as illustrated above with a gimbal mechanism that has a platform that can be adjusted with gimbals in in a tilt, yaw, pitch direction each with a housing, however, does not go into detail about the internal components of the housings.

          Casarez does not teach:

          a lower end to which a counterweight is connected; 

          having a gear secured to a bearing shaft and a rotary damper engaged with said gear in a manner permitting rotation of said rotary damper about a periphery of said gear and about an axis of rotation extending longitudinally through said bearing shaft and said gear; 

         and said counterweight to cause rotation of said first arm relative to said second arm to maintain the camera mounted on said support in a 17relatively level position while said rotary damper damps the rotational movement of said first arm relative to said second arm.  

          Lindsay teaches:

          having a gear secured to a bearing shaft and a rotary damper engaged with said gear in a manner permitting rotation of said rotary damper about a periphery of said gear and about an axis of rotation extending longitudinally through said bearing shaft and said gear; (abstract; 14, 16, 18, 20, 28, 32 fig. 1, ‘mounting platform’ ‘pan axis tilt axis of 2 compartments’, ‘central shaft’, ‘rotatable housing’, ‘thrust plate’, ‘threaded adjuster’; ‘teaches 2 housings with drag damper devices to adjust a camera mounting platform’)

         Lindsay teaches the elements or function of the invention as described above, however, does not teach of a counterweight connected to the platform that causes rotation.

          Lindsay does not teach:


          a lower end to which a counterweight is connected; 

          and said counterweight to cause rotation of

          Melitopoulos teaches:

          a lower end to which a counterweight is connected; (para 0030; 2-3, 7, 10, 16, 18 fig. 1, ‘pendulum rod’, ‘counterweight’, ‘gimbal mount’, ‘camera mounting mechanism’, ‘set screws’)

          and said counterweight to cause rotation of (para 0030; 2-3, 7, 10, 16, 18 fig. 1, ‘pendulum rod’, ‘counterweight’, ‘gimbal mount’, ‘camera mounting mechanism’, ‘set screws’; ‘rotation at an axis II-II line and above left to right’)

          It would have been obvious before the effective filing date of the invention to combine the ‘gimbal’ of Casarez, the ‘drag/damper device’ of Lindsay with the ‘counterweight’ of Melitopoulos in order to provide an adjustable platform to stabilize camera components mounted on a platform.



          In regards to claim 2, Casarez teaches a camera gimbal according to claim 1, (see claim rejection 1) wherein said support is a support post, said distal end portion of said second arm has a channel extending therethrough through which said support post extends, and wherein said support post can be captured to said channel at numerous locations along a length of said support post to adjust a height at which said upper end of said support post projects above said distal end portion of said second arm.  (1100 fig. 11, ‘show an extension arm attached to an arm and another arm’; figs 6a-b, ‘shows 2 arms with platform, recesses and channel receives mounting protrusion 106 fig 6b’)


          In regards to claim 3, Casarez discloses a camera gimbal according to claim 2, (see claim rejection 2) Melitopoulos discloses wherein a shaft extends from said lower end of said support post and said counterweight is adjustably secured to said shaft such that said counterweight can be positioned closer to or further away from said distal end portion of said second arm.  (para 0034, ‘weight 3 can be advanced upward or downward on rod 2’)


          In regards to claim 7, Casarez discloses a camera gimbal according to claim 1, (see claim rejection 1) wherein a handle mount extends from said first arm.  (fig 6b., ‘2 arms with housings’ ; 104, 106 fig. 1b, ‘mounting interface’, ‘protrusion’)

          In regards to claim 8, Casarez discloses a camera gimbal according to claim 7, (see claim rejection 7) wherein a portable handle is secured to said handle mount of said first arm.  (104, 106 fig. 1b, ‘mounting interface’, ‘protrusion’)



          In regards to claim 9, Casarez discloses a camera gimbal according to claim 1, (see claim rejection 1) Lindsay teaches wherein said gear has a periphery with gear teeth and said rotary damper has a periphery with gear teeth, and wherein said gear teeth of said gear are engaged and mesh with the gear teeth of said rotary damper. (abstract; 14, 16, 18, 20, 28, 32 fig. 1, ‘mounting platform’ ‘pan axis tilt axis of 2 compartments’, ‘central shaft’, ‘rotatable housing’, ‘thrust plate’, ‘threaded adjuster’; ‘teaches 2 housings with drag damper devices to adjust a camera mounting platform’)
 
   

          In regards to claim 10, Casarez discloses a camera gimbal according to claim 1, (see claim rejection 1) Lindsay discloses wherein said rotary damper is a hydraulic rotary damper gear. (28-30 col. 1, ‘recites viscous dampers’) 


          In regards to claim 11, Casarez discloses a camera gimbal according to claim 1, (see claim rejection 1)  wherein said support is rotatable relative to said distal end portion of said second arm to enable a camera to be mounted in different orientations on said distal end portion. (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’; 402 fig. 4, ‘support or handle’) 
 


         In regards to claim 12, Casarez teaches a camera gimbal, comprising: (abstract; 102 fig. 6b, ‘gimbal’)

          a first arm to which a handle may be mounted; (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’)

          a second arm having a proximal end portion interconnected to said first arm via a gearbox such that said second arm is rotatable relative to said first arm, said second arm including a distal end portion, and said gear box (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’; 402 fig. 4, ‘support or handle’) 

          Lindsay teaches:

          including a gear secured to a bearing shaft and a rotary damper engaged with said gear in a manner permitting rotation of said rotary damper about a periphery of said gear and about an axis of rotation extending longitudinally through said bearing shaft and said gear; and (abstract; 14, 16, 18, 20, 28, 32 fig. 1, ‘mounting platform’ ‘pan axis tilt axis of 2 compartments’, ‘central shaft’, ‘rotatable housing’, ‘thrust plate’, ‘threaded adjuster’; ‘teaches 2 housings with drag damper devices to adjust a camera mounting platform’)


           a support post having an intermediate portion extending through and securable to said distal end portion, an upper end to which a camera may be mounted, (402 fig. 4, ‘support or handle’) and Melitopoulos teaches a lower end to which a counterweight is secured; (para 0030; 2-3, 7, 10, 16, 18 fig. 1, ‘pendulum rod’, ‘counterweight’, ‘gimbal mount’, ‘camera mounting mechanism’, ‘set screws’)


          said lower end of said support post includes a joint permitting said counterweight to be positioned in an offset position relative to said upper end of said support post to provide balance correction; (para 0030; 2-3, 7, 10, 16, 18 fig. 1, ‘pendulum rod’, ‘counterweight’, ‘gimbal mount’, ‘camera mounting mechanism’, ‘set screws’)

          Cassarez teaches:

          20whereby the camera gimbal is purely-mechanical in operation and is without connection to a power source relying solely on gravity acting on a camera mounted on said second arm and said counterweight to cause rotation of said first arm relative to said second arm to maintain the camera mounted on said second arm in a relatively level position while said rotary damper damps the rotational movement of said first arm relative to said second arm. (30-47 col. 4; fig 1, ‘depicts two arm portions or housings with drag/dampers and central shaft relative to each other or with a camera platform where extensions, handles or tripods can be attached’)
 
.  

         In regards to claim 15, Casarez discloses a camera gimbal according to claim 12, (see claim rejection 12) Lindsay teaches wherein said intermediate portion of said support post can be secured to said distal end portion of said second arm at numerous locations along a length of said intermediate portion to adjust a height at which said upper end of said support post extends above said distal end portion of said second arm. (para 0030; 2-3, 7, 10, 16, 18 fig. 1, ‘it is known that a pendulum rod can be adjusted to intermediate positions’, ‘counterweight’, ‘gimbal mount’, ‘camera mounting mechanism’, ‘set screws’)
 


          In regards to claim 16, Casarez discloses a camera gimbal according to claim 12,  (see claim rejection 12) Lindsay teaches wherein said gear is secured to said bearing shaft in a fixed-position relative to said bearing shaft and said rotary damper is secured to said second arm at a fixed-location relative to the second arm.  (para 0030; 2-3, 7, 10, 16, 18 fig. 1, ‘teaches a device is known, a rotary damper with 2 gears from two sides that can be utilized with a second arm of a gimbal device’)


          In regards to claim 17, Casarez discloses a camera gimbal according to claim 16, (see claim rejection 16) Lindsay teaches wherein said second arm includes a removable lid forming part of a housing of said gearbox, and wherein said rotary damper is secured to said lid such damping of the rotation of said second arm to said first arm is able to be disengaged when said lid is removed. (para 0030; 2-3, 7, 10, 16, 18 fig. 1, ‘teaches a device is known, a rotary damper with 2 gears disclosed rotatable in housings or gearboxes’) 


          In regards to claim 18, Casarez discloses a camera gimbal according to claim 12, (see claim rejection 12) wherein a portable handle is secured to said first arm. (1100 fig. 11, ‘show an extension arm attached to an arm and another arm’; figs 6a-b, ‘shows 2 arms with platform, recesses and channel receives mounting protrusion 106 fig 6b’)
 

          In regards to claim 19, Casarez discloses a camera gimbal according to claim 12, (see claim rejection 12) Lindsay teaches wherein said gear has a periphery with gear teeth and said rotary damper has a periphery with gear teeth, and wherein said gear teeth of said gear are engaged and mesh with the gear teeth of said rotary damper. (abstract; 14, 16, 18, 20, 28, 32 fig. 1, ‘mounting platform’ ‘pan axis tilt axis of 2 compartments’, ‘central shaft’, ‘rotatable housing’, ‘thrust plate’, ‘threaded adjuster’; ‘teaches 2 housings with drag damper devices to adjust a camera mounting platform’)
 


          In regards to claim 20, Casarez discloses a camera gimbal according to claim 12, (see claim rejection 12) Lindsay discloses wherein said rotary damper is a hydraulic rotary damper gear. (28-30 col. 1, ‘recites viscous dampers’) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casarez (US 9,904,149), Lindsay (US 5,366,193), Melitopoulos (US 2002/0090216), in view of, Schehr (US 5,135,196).

          Casarez, Lindsay, Melitopoulos teach:

          In regards to claim 13, Casarez, Lindsay, Melitopoulos teach a camera gimbal according to claim 12, (see claim rejection 12)

           Casarez, Lindsay, Melitopoulos do not teach:
          wherein said joint is a ball joint

          Schehr discloses:

          wherein said joint is a ball joint (28, 30 fig. 1, ‘discloses a pallet 28 pivoting on a ball 30 therefore it is known to utilize a connection such as this.’)
          It would have been obvious before the effective filing date of the invention to combine the ‘gimbal’ of Casarez, the ‘drag/damper device’ of Lindsay, the ‘counterweight’ of Melitopoulos with the ‘ball joint’ of Schehr in order to provide an adjustable platform to stabilize camera components mounted on a platform.


Allowable Subject Matter

Claim 4-6, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852